UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1830


YOHANNES BEKELE KORCHA; YETIMWORK LEMMA KABTYIMER,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 15, 2012                  Decided:   April 6, 2012


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICES OF ALAN M. PARRA, Silver Spring,
Maryland,   for  Petitioners.   Tony   West,   Assistant   Attorney
General, Holly M. Smith, Senior     Litigation Counsel, Joseph D.
Hardy,   UNITED  STATES   DEPARTMENT    OF   JUSTICE,   Office   of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Yohannes Bekele Korcha and Yetimwork Lemma Kabtyimer,

both natives and citizens of Ethiopia, petition for review of an

order    of     the     Board     of   Immigration             Appeals     affirming      the

Immigration Judge’s denial of Korcha’s applications for relief

from removal.

               Petitioners challenge the determination that the lead

applicant, Korcha, failed to establish eligibility for asylum.

To obtain reversal of a determination denying eligibility for

relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”                      INS v. Elias-Zacarias, 502

U.S.    478,    483-84    (1992).        We       have    reviewed       the   evidence     of

record and Petitioners’ contentions on appeal and conclude that

the    agency’s       decision    is   supported          by    substantial       evidence.

Petitioners       thus    fail    to    show       that    the    evidence       compels    a

contrary result.          Having failed to qualify for asylum, Korcha

cannot    meet    the    more     stringent         standard      for     withholding       of

removal.       Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

               Accordingly,      we    deny       the    petition    for       review.      We

dispense       with    oral      argument      because         the   facts       and     legal




                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3